1
2
3                                 UNITED STATES DISTRICT COURT
4
                                     EASTERN DISTRICT OF CALIFORNIA
5
6    DAWN DICKEY, on behalf of herself                   Case No. 1:18-cv-1399-DAD-BAM
     and all others similarly situated,
7                                                        PRELIMINARY SCHEDULING ORDER
                     Plaintiff,
8
              vs.
9
     VITAL ONE HEALTH PLANS DIRECT,
10   LLC,

11               Defendant.
     _______________________________/
12
13            This Court conducted a preliminary scheduling conference on January 30, 2019, in the

14   chambers of United States Magistrate Judge Barbara A. McAuliffe. Plaintiff appeared by telephone

15   by Counsel David Weisberg. Defendants appeared by telephone by Counsel Lisa Angelo.

16   A.       Consent To Magistrate Judge

17            Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further

18   proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, United States

19   Magistrate Judge.

20            District Court Judges of the Fresno Division of the Eastern District of California now have the

21   heaviest caseload in the nation. As a result, each District Judge schedules multiple trials to begin on

22   each available trial date. Civil cases will “trail” and begin as soon as a courtroom is cleared. The law

23   requires that the Court give any criminal trial priority over civil trials or any other matter. A civil trial

24   set to begin while a criminal trial is proceeding will trail the completion of the criminal trial.

25            The Court cannot give advance notice of which cases will trail or for how long because the

26   Court does not know which cases actually will go to trial or precisely how long each will last. Once

27   your trial date arrives, counsel, parties and witnesses must remain on 24 hour stand-by until a court

28   opens.    Since continuance to a date certain will simply postpone, but not solve, the problem,

                                                           1
1    continuances of any civil trial under these circumstances will no longer be entertained, absent a

2    specific and stated finding of good cause. The Court will use its best efforts to mitigate the effect of

3    the foregoing and to resolve all cases in a timely manner.

4            One alternative is for the parties to consent to a United States Magistrate Judge conducting all

5    proceedings, including trial and entry of final judgment, pursuant to § 28 U.S.C. 636(c), Federal Rule

6    of Civil Procedure 73, and Local Rule 305. The Eastern District Magistrate Judges, all experienced

7    former trial lawyers, use the same jury pool and same court facilities as United States District Court

8    Judges. Since Magistrate Judges do not conduct felony trials, they have greater flexibility and

9    schedule firm trial dates. Judgment entered by a United States Magistrate Judge is appealable directly

10   to the United States Court of Appeal for the Ninth Circuit.

11   B.      Amendment To The Parties’ Pleadings

12           All stipulated amendments or motions to amend the pleadings shall be filed by May 17, 2019.

13   C.      Preliminary Class Certification Dates

14           After discussion with counsel, the Court SETS the following dates for class certification only:

15
16           1.     Non-Expert Discovery Cutoff:                         July 12, 2019

17           2.     Class Certification Motion Filing Deadline:          August 27, 2019

18           3.     Class Certification Opposition:                      October 28, 2019

19           4.     Class Certification Reply:                           January 10, 2020

20           5.     Class Certification Hearing:                         February 4, 2020
                                                                         Time: 9:30 a.m.
21                                                                       Dept: 5(DAD)
22
23           The parties are reminded that non-expert discovery, including percipient witness depositions,
24   shall not be conducted during the pendency of the motion for class certification.
25   IT IS SO ORDERED.

26        Dated:   January 31, 2019                           /s/ Barbara   A. McAuliffe           _
27                                                     UNITED STATES MAGISTRATE JUDGE

28

                                                        2
